DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 6/28/2019 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-9, 11-13, 15-16, 18, 20-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moser et al (US 2015/0083852; hereinafter “Moser”).
Regarding claim 1: Moser teaches an apparatus (Abstract, ¶5; element 302 in Fig. 10-11) for determining a condition associated with first and second control surfaces (elements 200, 202 in Fig. 10-11), the apparatus comprising, a sensor to measure a rotation (element 312 in Fig. 10-11; ¶47; position sensors that create signal representing position or deflection angle of the control surfaces) of a shaft (element 350 in Fig. 11-12; ¶52-53) operatively coupled thereto; a first differential operatively coupled between the shaft and a first pivot (pivot being linkage assemblies, element 230 coupled to element 200 first control surface in Fig. 6-9) of the first control surface (Examiner notes that a differential is defined as a device having an input that rotates at a different rate/displacement than its output, and can be made up of motors, gears or the like; the first differential being cited as element 332 as an inboard gear part of element 320 gearbox and used with element 304 motor connected to element 200, the first control surface in Fig. 11; ¶53); and a second differential operatively coupled between the first differential and a second pivot (pivot being linkage assemblies, element 230 coupled to element 202 second control surface in Fig. 6-9) of the second control surface (the second differential being cited as element 344 as planet gears supported by element 348 and part of element 320 gearbox and used with element 304 motor connected to element 200, the first control surface in Fig. 11; ¶53).

Moser teaches:
Regarding claim 3: further including a processor communicatively coupled to the sensor to determine the condition based on the measured rotation of the shaft (element 422 in Fig. 10A; ¶47).
Regarding claim 4: wherein the processor is to determine the condition based on comparing the measured rotation to at least one expected rotational value (¶72; compares position of the control surfaces to a reference position to determine whether in position).

Regarding claim 7: wherein the first and second control surfaces are flaps for an aircraft (Fig. 2; ¶34).

Regarding claim 8: Moser teaches an aerodynamic body for use with a vehicle (Abstract, ¶5; element 300 in Fig. 10, 10A), the aerodynamic body comprising: first and second control surfaces (elements 200, 202 in Fig. 10-11); at least one actuator to move the first and second control surfaces (¶73; position change is initiated by element 422 in element 300); a shaft (element 350 in Fig. 11-12; ¶53); first and second differentials, the first differential (Examiner notes that a differential is defined as a device having an input that rotates at a different rate/displacement than its output, and can be made up of motors, gears or the like; the first differential being cited as element 332 as an inboard gear part of element 320 gearbox and used with element 304 motor connected to element 200, the first control surface in Fig. 11; ¶53) operatively coupled between the shaft and a pivot (pivot being linkage assemblies, element 230 coupled to element 200 first control surface in Fig. 6-9) associated with the first control surface, the second differential (the second differential being cited as element 344 as planet gears supported by element 348 and part of element 320 gearbox and used with element 304 motor connected to element 200, the first control surface in Fig. 11; ¶53) operatively coupled between the first differential and a second pivot (pivot being linkage assemblies, element 230 coupled to element 202 second control surface in Fig. 6-9) associated with the second control surface; and a rotational sensor operatively coupled to the shaft, wherein the rotational sensor is to measure a rotation of the shaft to determine a condition associated with the first and second control surfaces (element 312 in Fig. 10-11; ¶47; position sensors that create signal representing position or deflection angle of the control surfaces).

Moser teaches:
Regarding claim 9: further including a processor to determine the condition based on comparing the measured rotation to at least one expected rotational value (¶72; compares position of the control surfaces to a reference position).
Regarding claim 11: wherein the aerodynamic body is a wing, and wherein the first and second control surfaces are flaps (Fig. 2; ¶34).
Regarding claim 12: wherein the flaps are Krueger flaps (¶34).
Regarding claim 13: further including a flap controller to vary a movement of the first and second control surfaces based on the determined condition (element 422 in Fig. 10A; ¶73; position change is initiated by element 422 in element 300).

Regarding claim 15: Moser teaches a non-transitory machine readable medium comprising instructions, which when executed, cause a processor (Abstract, ¶5; element 302 in Fig. 10-11) to at least: determine a rotational displacement (element 312 in Fig. 10-11; ¶47; using position sensors that create signal representing position or deflection angle of the control surfaces) of a shaft (element 350 in Fig. 11-12; ¶53) operatively coupled to a first differential (Examiner notes that a differential is defined as a device having an input that rotates at a different rate/displacement than its output, and can be made up of motors, gears or the like; the first differential being cited as element 332 as an inboard gear part of element 320 gearbox and used with element 304 motor connected to element 200, the first control surface in Fig. 11; ¶53), wherein the first differential is operatively coupled between the shaft and a first pivot (pivot being linkage assemblies, element 230 coupled to element 200 first control surface in Fig. 6-9) associated with a first control surface (element 200 in Fig. 10-11), and wherein a second differential (the second differential being cited as element 344 as planet gears supported by element 348 and part of element 320 gearbox and used with element 304 motor connected to element 200, the first control surface in Fig. 11; ¶53) is operatively coupled between the first differential and a second pivot (pivot being linkage assemblies, element 230 coupled to element 202 second control surface in Fig. 6-9) associated with a second control surface (element 202 in Fig. 10-11); compare the determined rotational displacement to at least one expected rotational value (¶72; compares position of the control surfaces to a reference position); and calculate a condition of at least one of the first or second control surfaces based on the comparison (¶72; determine whether in position).

Moser teaches:
Regarding claim 16: wherein the instructions cause the processor to direct movement of at least one of the first or second control surfaces based on the calculated condition (¶73; position change is initiated by element 422 in element 300).

Regarding claim 18: wherein the condition is calculated to determine whether one of the first or second control surfaces has deviated from an intended rotational displacement (¶72; compares position of the control surfaces to a reference position to determine whether in position).

Regarding claim 20: wherein the instructions cause the processor to calculate first and second rotational displacements of the first and second control surfaces, respectively, based on the rotational displacement of the shaft (element 312 in Fig. 10-11; ¶47; using position sensors that create signal representing position or deflection angle of the control surfaces).

Regarding claim 21:  Moser teaches a method (Abstract, ¶5; element 302 in Fig. 10-11) comprising: determining a rotational displacement (element 312 in Fig. 10-11; ¶47; using position sensors that create signal representing position or deflection angle of the control surfaces) of a shaft (element 350 in Fig. 11-12; ¶52) operatively coupled to a first differential (Examiner notes that a differential is defined as a device having an input that rotates at a different rate/displacement than its output, and can be made up of motors, gears or the like; the first differential being cited as element 332 as an inboard gear part of element 320 gearbox and used with element 304 motor connected to element 200, the first control surface in Fig. 11; ¶53), wherein the first differential is operatively coupled between the shaft and a first pivot (pivot being linkage assemblies, element 230 coupled to element 200 first control surface in Fig. 6-9) associated with a first control surface (element 200 in Fig. 10-11), and wherein a second differential (the second differential being cited as element 344 as planet gears supported by element 348 and part of element 320 gearbox and used with element 304 motor connected to element 200, the first control surface in Fig. 11; ¶53) is operatively coupled between the first differential and a second pivot (pivot being linkage assemblies, element 230 coupled to element 202 second control surface in Fig. 6-9) associated with a second control surface (element 202 in Fig. 10-11); comparing the determined rotational displacement to at least one expected rotational value (¶72; compares position of the control surfaces to a reference position); and determining a condition of at least one of the first or second control surfaces based on the comparison (¶72; determine whether in position).

Moser teaches:
Regarding claim 22: further including directing movement of at least one of the first or second control surfaces based on the determined condition (¶73; position change is initiated by element 422 in element 300).

Regarding claim 24: wherein determining the condition includes determining whether one of the first or second control surfaces has deviated from an intended rotational displacement (¶72; compares position of the control surfaces to a reference position to determine whether in position).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al (US 2015/0083852; hereinafter “Moser”).

Regarding claim 2, Moser teaches the apparatus of claim 1 and further teaches a third control surface (elements 204, 228 for example in Fig. 2; ¶34), but does not explicitly teach:
further including a third differential operatively coupled between the second differential and a third pivot of a third control surface.
However, it would have been obvious to have a third differential operatively coupled between the second differential and a third pivot of a third control surface. Adding a third differential and pivot such that is included in the apparatus of element 302 in Moser would be well-known in the art by just using an additional element 302 that has another differential and pivot that connects to a third control surface as shown in element 204 in Fig. 2. It would have been obvious to one of ordinary skill to add more in the system of Moser in order to have as many control surfaces (such as flaps) as needed in an aircraft wing.

Regarding claim 10, Moser teaches the body of claim 9 but does not explicitly teach: 
wherein the at least one expected rotational value includes a first rotational value corresponding to an expected value for a retracted position of the first and second control surfaces, and a second rotational value corresponding to an expected value for an extended position of the first and second control surfaces.
However, it would have been obvious to have expected values for what the retracted and extended positions would be normally. Providing a threshold or ideal value is well-known in the art in any type of system that one may want to do inspections upon. It would have been obvious to one of ordinary skill to these values in the system of Moser in order to perform inspection and verification.

Regarding claim 17, Moser teaches the medium of claim 15 but does not explicitly teach: 
wherein the at least one expected rotational value includes a first rotational value corresponding to a retracted position of the first and second control surfaces, and a second rotational value corresponding to an extended position of the first and second control surfaces.
However, it would have been obvious to have expected values for what the retracted and extended positions would be normally. Providing a threshold or ideal value is well-known in the art in any type of system that one may want to do inspections upon. It would have been obvious to one of ordinary skill to thee values in the system of Moser in order to perform inspection and verification.

Regarding claim 23, Moser teaches the method of claim 21 but does not explicitly teach: 
wherein the at least one expected rotational value includes a first rotational value corresponding to a retracted position of the first and second control surfaces, and a second rotational value corresponding to an extended position of the first and second control surfaces.
However, it would have been obvious to have expected values for what the retracted and extended positions would be normally. Providing a threshold or ideal value is well-known in the art in any type of system that one may want to do inspections upon. It would have been obvious to one of ordinary skill to thee values in the system of Moser in order to perform inspection and verification.


Claims 5-6, 14, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al (US 2015/0083852; hereinafter “Moser”) in view of Flatt et al (US 2010/0213310; hereinafter “Flatt”).

Regarding claim 5, Moser teaches the apparatus of claim 1 but does not explicitly each:
further including a spring operatively coupled to the shaft.
Flatt teaches:
Regarding claim 5: further including a spring (element 52 in Fig. 3) operatively coupled to the shaft (element 24 in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Flatt with the invention of Moser in order to allow rotation without interference.

Regarding claim 6, Moser in view of Flatt teaches the apparatus of claim 5 but does not explicitly teach:
Regarding claim 6: wherein the spring is to rotate the shaft to a baseline rotation when a driveline disconnect failure associated with at least one of the first or second differentials occurs.
However, it would have been obvious to have the spring to rotate the shaft to a baseline rotation when a driveline disconnect failure associated with at least one of the first or second differentials occurs. Flatt discusses what can happen when an overload occurs in creating a driveline failure in ¶37. It is known in the art to have a spring rotate the shaft back to a baseline rotation when this overload occurs. It would have been obvious to one of ordinary skill to have the spring have this capability in the system of Moser in order to correct and to relieve the overload past a threshold.

Regarding claim 14, Moser teaches the body of claim 8 but does not explicitly each:
 further including a spring operatively coupled to the shaft to rotate the shaft to a baseline rotation in response to a driveline disconnect failure associated with the first and second control surfaces.
Flatt teaches:
Regarding claim 14: further including a spring (element 52 in Fig. 3) operatively coupled to the shaft (element 24 in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Flatt with the invention of Moser in order to allow rotation without interference.
Further, it would have been obvious to have the spring to rotate the shaft to a baseline rotation when a driveline disconnect failure associated with at least one of the first or second differentials occurs. Flatt discusses what can happen when an overload occurs in creating a driveline failure in ¶37. It is known in the art to have a spring rotate the shaft back to a baseline rotation when this overload occurs. It would have been obvious to one of ordinary skill to have the spring have this capability in the system of Moser in order to correct and to relieve the overload past a threshold.

Regarding claims 19 and 25, Moser teaches the medium of claim 15 and the method of claim 21 respectively, but does not explicitly each:
Regarding claims 19 and 25: wherein determining the condition includes determining a presence of a driveline disconnect failure.
However, it would have been obvious to determine the presence of a driveline disconnect failure. Flatt discusses what can happen when an overload occurs in creating a driveline failure in ¶37. It is known in the art to determine driveline failures when overloads occur. It would have been obvious to one of ordinary skill to have the capability in the system of Moser in order to correct and to relieve the overload past a threshold.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bowers et al (US 2019/0315449) teaches a method and apparatus to control camber, in which a flap support to be coupled to a flap of an aircraft, where the flap is rotatable relative to an aerodynamic surface, a drive arm linkage rotatably coupled to the flap support at a first pivot of the flap support, where the drive arm linkage includes a second pivot at an end opposite the first end, and a flap support actuator operatively coupled to the flap support, where the flap support actuator is to rotate the drive arm linkage. Kakaley et al (US 2019/0308721) teaches rotary motion sensing systems for integration in a bearing system of a rotary aircraft to provide information about the operational state of the rotor blades of the aircraft. And Harrington et al (US 2018/0273199) teaches an aerodynamic control surface movement monitoring system that includes actuator systems for controlling aerodynamic control surfaces of an aircraft.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857